EXHIBIT 10.97


THIRD AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT (the “Amendment”), effective as of November 1, 2019, is
made by and between The Connecticut Water Company, a Connecticut corporation
having its principal place of business in Clinton, Connecticut (“Company”),
Connecticut Water Service, Inc., a Connecticut corporation and holder of all of
the outstanding capital stock of Company (“Parent”), and Kristen A. Johnson, a
resident of Broad Brook, Connecticut (“Employee”).
WITNESSETH:
WHEREAS, Employee, Company and Parent entered into an amended and restated
Employment Agreement in December 2008 (the “Agreement”); and
WHEREAS, Employee, Company and Parent entered into a First Amendment to the
Agreement on March 8, 2013 and a Second Amendment to the Agreement on April 1,
2014 (collectively, the “Prior Amendments”); and
WHEREAS, SJW Group (“SJW”) acquired Parent pursuant to that certain Second
Amended and Restated Agreement and Plan of Merger, dated as of August 5, 2018,
by and among SJW, Hydro Sub, Inc. and Parent (the “Merger”); and
WHEREAS, Company wishes to continue to employ Employee and Employee wishes to
continue in employment, following the Merger, upon the terms set forth in the
Agreement, as amended by the Prior Amendments and this Amendment;
NOW, THEREFORE, Company, Parent and Employee agree as follows:
1.The definition of “Cause” in subparagraph (a) of Paragraph 1 of the Agreement
entitled “Definitions” is hereby replaced with the following:
(a)    “Cause” shall mean (as reasonably determined by the Board of Directors of
Parent in its good faith discretion) Employee’s serious, willful misconduct in
respect of Employee’s duties under this Agreement, including conviction for a
felony or perpetration by Employee of a common law fraud upon any member of the
Group, which has resulted or is likely to result in material economic damage to
any member of the Group, as determined by a vote of at least seventy-five
percent (75%) of all of the directors (excluding Employee) of the Board of
Directors of Parent.
2.    The definition of “Good Reason” in subparagraph (e) of Paragraph 1 of the
Agreement entitled “Definitions” is hereby replaced with the following:
(e)    “Good Reason” shall mean the occurrence of any action, after the
Amendment Date (as defined below), which (x) removes or changes Employee’s title
or reduces Employee’s job responsibilities or Base Salary; (y) results in a
significant worsening of Employee’s work conditions; or (z) moves Employee’s
place of employment to a location that





--------------------------------------------------------------------------------

EXHIBIT 10.97


increases Employee’s commute by more than thirty (30) miles over the length of
Employee’s commute from Employee’s place of principal residence at the time the
move is requested. In order to constitute Good Reason, (i) Employee must provide
written notice identifying the event constituting Good Reason to Parent within
sixty (60) days after the event constituting Good Reason, (ii) Parent shall have
a period of sixty (60) days in which it may correct the act or failure to act
that constitutes the grounds for Good Reason as set forth in Employee’s notice
of termination, and (iii) if Parent does not correct the act or failure to act,
Employee’s employment shall terminate for Good Reason on the first business day
following Parent’s sixty (60)-day cure period.
3.    Paragraph 1 of the Agreement entitled “Definitions” is hereby amended to
add a new subsection (g) to read as follows:
(g)    “Group” shall mean Parent, its direct and indirect subsidiaries and
parents, and their direct and indirect subsidiaries.
4.    Paragraph 3 of the Agreement entitled “Duties of Employment” is hereby
replaced with the following:
3.    Duties of Employment.
(a)    Effective as of November 1, 2019 (the “Amendment Date”), Employee shall
serve as the Chief Administrative Officer of SJW Group (“SJW”) and Senior Vice
President, Administration of Parent and all its subsidiaries. Employee shall
report to the President, Chief Executive Officer of SJW. Employee understands
and agrees that Employee’s principal place of employment shall be in Company’s
principal offices and that Employee will be required to travel for business in
the course of performing her duties.
(b)    During the Term, Employee will serve Company faithfully, diligently and
competently and will devote full-time to Employee’s employment and will hold, in
addition to the offices held on the Amendment Date, such other offices of any
member of the Group to which Employee may be elected, appointed or assigned by
the Board of Directors of SJW or Parent from time to time and will discharge
such Employee duties in connection therewith. Nothing in this Agreement shall
preclude Employee, with the prior approval of the Board of Directors of Parent,
from devoting reasonable periods of time required for (i) serving as a director
or member of a committee of any organization involving no conflict of interest
with any member of the Group, or (ii) engaging in charitable, religious and
community activities, provided, that such directorships, memberships or
activities do not materially interfere with the performance of Employee’s duties
hereunder.
5.    Paragraph 4 of the Agreement entitled “Compensation” is hereby replaced
with the following:
4.    Compensation. During the Term, Company shall pay to Employee as
compensation for the services to be rendered by Employee hereunder the
following:


2



--------------------------------------------------------------------------------

EXHIBIT 10.97


(a)    Base Salary. Commencing as of the Amendment Date, Company shall pay
Employee a base salary (“Base Salary”) at the annual rate of $375,000. Such
compensation shall be payable in accordance with the normal payroll practices of
Company. Commencing with the 2021 calendar year, Employee shall receive an
annual increase in base salary in connection with an annual performance review,
of not less than the percentage increase in the cost-of-living since Employee’s
last pay adjustment, as measured by the Consumer Price Index-All Urban Consumers
of the U.S. Bureau of Labor Statistics.
(b)    Annual Bonus. Employee shall be eligible to receive an annual bonus
(“Annual Bonus”) for each calendar year during the Term, commencing with the
2020 calendar year, based on the attainment of individual and corporate
performance goals and targets established by the Board of Directors of Parent
and the Executive Compensation Committee of the Board of Directors of SJW (the
“ECC”). The target amount of Employee’s Annual Bonus for 2020 shall be 35% of
Employee’s Base Salary (the “Target Annual Bonus”), with the actual Annual Bonus
for 2020 based on the level of achievement of the applicable performance goals
for 2020, as determined by the Board of Directors of Parent and the ECC. Any
Annual Bonus shall be paid after the end of the calendar year to which it
relates, at the same time and under the same terms and conditions as the bonuses
for other executive officers of SJW (other than the SJW Chief Executive
Officer); provided that in no event shall Employee’s Annual Bonus be paid later
than two and a half months after the last day of the fiscal year to which the
Annual Bonus relates. The Annual Bonus shall be subject to the terms of the
annual bonus plan or program that is applicable to other executive officers of
SJW (other than the SJW Chief Executive Officer), including requirements as to
continued employment, subject to the provisions of Paragraph 7 below.
(c)    Equity Compensation. Contingent on Employee’s continued employment
through the grant date, for the 2020 calendar year, Employee shall be eligible
to receive an award of restricted stock units (“RSUs”) with a target value equal
to $250,000, covering a number of shares of SJW common stock determined by
dividing $250,000 by the Share Price (as defined below) on the date of grant,
rounded to the nearest whole number (the “2020 Award”). The 2020 Award shall be
granted at the same time as annual equity awards for 2020 are granted to
executive officers of SJW (other than the SJW Chief Executive Officer). The 2020
Award shall be granted in the form of a time-based RSU award that vests based on
Employee’s continued service with Company over a specified service period (the
“Time-Based RSU Award”) and/or a performance-based RSU award that vests based on
the achievement of performance goals (as measured over the applicable
performance period specified for the award) as determined by the ECC, subject to
Employee’s continued employment with Company through the respective vesting
dates (the “Performance-Based RSU Award”). The allocation between a Time-Based
RSU Award and Performance-Based RSU Award shall be determined by the ECC
consistent with the allocation for 2020 for other executive officers of SJW
(other than the SJW Chief Executive Officer). The terms of the Time-Based RSU
Award and Performance-Based RSU Award, including the applicable performance
goals, shall be as set forth in the SJW Long-Term Incentive Plan, as may be
amended, and the applicable form Restricted Stock Unit Issuance Agreement
provided by SJW for 2020, with such form consistent with the form used for other
executive officers of SJW for 2020 (other than the SJW Chief Executive Officer).
Dividend


3



--------------------------------------------------------------------------------

EXHIBIT 10.97


equivalent rights will not accrue with respect to the 2020 Award. “Share Price”
shall mean the closing price per share of SJW common stock at the close of
regular hours trading on the New York Stock Exchange on the relevant date.
6.    Paragraph 5 of the Agreement entitled “Benefits” is hereby replaced with
the following:
5.    Benefits. During the Term, Employee shall be entitled to the following
benefits:
(a)    Retirement and Welfare Benefit Plans. During the Term, Employee shall be
eligible to participate in Company’s retirement, savings, health, welfare and
fringe benefit plans and programs applicable to executive officers of Company
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, and group life), pursuant to their respective
terms and conditions. Nothing in this Agreement shall preclude Company, or any
member of the Group, from terminating or amending any employee benefit plan or
program from time to time after the Effective Date.
(b)    Expenses. During the Term, Employee shall be entitled to reimbursement
for all reasonable business expenses incurred by Employee in the performance of
her duties hereunder in accordance with such policies and procedures as Company
may adopt generally from time to time.
(c)    Vacation. During the Term, Employee shall be entitled to paid vacation in
accordance with the plans and programs of Company, as in effect from time to
time.
7.    Subparagraph (c) of Paragraph 6 of the Agreement entitled “End of Term and
Notice of Termination” is hereby amended to add the following subsection (iii)
after subsection (ii):
(iii) notwithstanding anything to the contrary in Paragraph 6(b) or this
Paragraph 6(c), if Employee’s employment is terminated by Employee for Good
Reason, the date of termination shall be the first business day following
Parent’s sixty (60)-day cure period as set forth in Paragraph 1(e).
8.    Subparagraph (e)(vi) of Paragraph 7 of the Agreement entitled “Payment
Upon Termination” is hereby replaced with the following:
(vi)    Employee shall vest in full in all Parent incentive awards assumed by
SJW in connection with the Merger that remain unvested on the date of such
termination, which shall be payable in accordance with the terms and conditions
(including any deferral election) set forth in the applicable plan document and
award agreement.
9.    Paragraph 8 of the Agreement entitled “Confidential Information” is hereby
replaced with the following:
8.    Confidential Information.    


4



--------------------------------------------------------------------------------

EXHIBIT 10.97


(a)    Employee reaffirms and agrees to observe and abide by any and all
existing contractual terms regarding protection of Company’s confidential or
proprietary information, specifically including any provisions therein regarding
nondisclosure of Company’s trade secrets and confidential and proprietary
information, regardless of whether the underlying agreement containing said
terms is otherwise superseded by this Agreement. Employee understands that in
the course of Employee’s further employment by Company, Employee will continue
to receive or have access to Confidential Information concerning the business or
purposes of the members of the Group, and which the Group desires to protect.
Employee understands that for purposes of this Agreement, “Confidential
Information” means any Company and/or Group proprietary information, technical
data, trade secrets or know-how, including, but not be limited to, customer
lists and information, employee lists, including, if known, confidential
personnel information and data of the members of the Group, as well as research,
product plans, products, services, customer lists and customers, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
or other business information. Notwithstanding the generality of the foregoing,
Confidential Information does not include information that has become publicly
known and made generally available through no wrongful act of Employee or
others. Employee agrees that Employee will not, at any time, reveal to anyone
outside of any member of the Group or use for Employee’s own benefit any such
information without specific written authorization by Company. Employee further
agrees not to use any such Confidential Information or trade secrets in
competing with any member of the Group at any time.
(b)    Nothing in this Agreement shall prohibit or restrict Employee from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. Employee does not need the prior authorization of
Company to engage in such communications, respond to such inquiries, provide
confidential information or documents to the Regulators, or make any such
reports or disclosures to the Regulators. Employee is not required to notify
Company that Employee has engaged in such communications with the Regulators. If
Employee is required by law to disclose Confidential Information, other than to
Regulators as described above, Employee shall give prompt written notice to
Company so as to permit Company to protect its interests in confidentiality to
the extent possible. Federal law provides criminal and civil immunity to federal
and state claims for trade secret misappropriation to individuals who disclose a
trade secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.


5



--------------------------------------------------------------------------------

EXHIBIT 10.97


10.    Paragraph 9 of the Agreement entitled “Covenants by Employee Not to
Compete With the Group” is hereby replaced with the following:
9.    Covenants by Employee Not to Compete With the Group.
(a)    During the Term and for a period of two (2) years after the termination
of Employee’s employment with Company for any reason, in order to further
protect the Confidential Information and other good will of Company and Group,
Employee covenants and agrees that Employee will not:
(i)    directly or indirectly, in any manner or under any circumstances or
conditions, whatsoever be or become interested, as an individual, partner,
principal, agent, clerk, employee, stockholder, officer, director, trustee, or
in any other capacity whatsoever, except as a nominal owner of stock of a public
corporation, in any other business which, at the date of Employee’s termination,
is a Competitor (as defined herein), either directly or indirectly, with any
member of the Group, or engage or participate in, directly or indirectly
(whether as an officer, director, employee, partner, consultant, holder of an
equity or debt investment, lender or in any other manner or capacity), or lend
Employee’s name (or any part or variant thereof) to, any business which, at the
date of Employee’s termination, is a Competitor, either directly or indirectly,
with any member of the Group, or as a result of Employee’s engagement or
participation would become, a Competitor, either directly or indirectly, with
any aspect of the business of any member of the Group as it exists at the time
of Employee’s termination; or
(ii)    solicit any officer, director, employee or agent of any member of the
Group or any subsidiary or affiliate of any member of the Group to become an
officer, director, employee or agent of Employee, Employee’s respective
affiliates or anyone else.
For the purposes of this Agreement, a Competitor is any business which is
similar to the business of any member of the Group or in any way in competition
with the business of any member of the Group within any of the then-existing
water utility service areas of Company.
Ownership, in the aggregate, of less than one percent (1%) of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded in the
over-the-counter market shall not constitute a violation of the foregoing
provision.
(b)    Employee hereby acknowledges that the nature of Company’s business is
such that if Employee were to become employed by, or substantially involved in,
the business of a competitor to Company, it would be difficult for Employee not
to rely on or use Confidential Information, or otherwise jeopardize the good
will of Company, and further acknowledges that Employee’s services are unique
and extraordinary, and are not readily replaceable. Accordingly, Employee hereby
expressly agrees that Company or any other member of the Group, in enforcing the
covenants contained in Paragraphs 8 and 9 herein, in addition to any other
remedies provided for herein or otherwise available at law, shall be entitled in
any court of equity having jurisdiction to an injunction restraining Employee in
the event of a


6



--------------------------------------------------------------------------------

EXHIBIT 10.97


breach, actual or threatened, of the agreements and covenants contained in these
Paragraphs, without the requirement of posting any associated bond, and that
Company or Group shall be entitled to recoup from Employee any reasonable
attorneys’ fees or costs incurred in enforcing these provisions.
(c)    The parties hereto believe that the restrictive covenants of these
Paragraphs are reasonable, and Employee expressly recognizes that the scope of
these provisions are necessary to protect Company’s and Group’s legitimate
business interests, including but not limited to protection of the Confidential
Information and good will of Company and Group. Notwithstanding, if at any time
it shall be determined by any court of competent jurisdiction that these
Paragraphs or any portion of them as written, are unenforceable because the
restrictions are unreasonable, the parties hereto agree that such portions as
shall have been determined to be unreasonably restrictive shall thereupon be
deemed so amended as to make such restrictions reasonable in the determination
of such court, and the said covenants, as so modified, shall be enforceable
between the parties to the same extent as if such amendments had been made prior
to the date of any alleged breach of said covenants.
11.    Good Reason Waiver. By signing below, Employee acknowledges that
Employee’s change in employment terms in connection with the Merger, and as
specified in this Amendment, do not constitute Good Reason and do not entitle
Employee to severance benefits solely with respect to such changes.
12.    Paragraph 20 of the Agreement entitled “Deferred Compensation” is hereby
replaced with the following:
20.    Deferred Compensation.
(a)    This Agreement is intended to comply with section 409A of the Code and
its corresponding regulations (“Section 409A”), or an exemption thereto, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A, to the extent applicable. Severance benefits under
this Agreement are intended to be exempt from Section 409A under the “short-term
deferral” exception, to the maximum extent applicable, and then under the
“separation pay” exception, to the maximum extent applicable.
(b)    With respect to payments that are subject to Section 409A, all payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A. For purposes of
Section 409A, each payment hereunder shall be treated as a separate payment, and
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. In no event may Employee,
directly or indirectly, designate the fiscal year of a payment. Notwithstanding
any provision of this Agreement to the contrary, in no event shall the timing of
Employee’s execution of a release of claims, directly or indirectly, result in
Employee’s designating the fiscal year of payment of any amounts of deferred
compensation subject to Section 409A, and if a payment that is subject to
execution of a release of claims could be made in more than one taxable year,
payment shall be made in the later taxable year.


7



--------------------------------------------------------------------------------

EXHIBIT 10.97


(c)    All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement be for
expenses incurred during the period specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
fiscal year not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other fiscal year, (iii) the reimbursement of an
eligible expense be made no later than the last day of the fiscal year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits not be subject to liquidation or exchange for another
benefit.
13.    Withholding. All payments under this Amendment and the Agreement shall be
made subject to applicable tax withholding, and Company shall withhold from any
payments under this Amendment and the Agreement all federal, state and local
taxes as Company is required to withhold pursuant to any law or governmental
rule or regulation. Employee shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received by Employee under this Amendment and the Agreement.
14.    Effect of Amendment. Except as hereinabove modified and amended, the
Agreement shall remain in full force and effect. This Amendment may be executed
in any number of counterparts (including facsimile counterparts), each of which
shall be an original, but all of which together shall constitute one instrument.




* * * * *


8



--------------------------------------------------------------------------------


EXHIBIT 10.97


IN WITNESS WHEREOF, Company and Parent have caused this Amendment to be executed
by an authorized officer, and Employee has hereunto set Employee’s hand, to be
effective as of November 1, 2019.


 
 
THE CONNECTICUT WATER COMPANY
 
 
 
 
 
 
 
 
November 12, 2019
 
By
/s/ Eric W. Thornburg
Date
 
 
 
 
 
 
 
 
 
CONNECTICUT WATER SERVICE, INC.
 
 
 
 
 
 
 
 
November 12, 2019
 
By
/s/ Eric W. Thornburg
Date
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
11.1.19
 
 
/s/ Kristen A. Johnson
Date
 
 
Kristen A. Johnson






